NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

SAAHDI COLEMAN,                                 No.    18-17146

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00109-AWI-EPG

 v.
                                                MEMORANDUM*
P. FIGUEROA, Legal Librarian at CSATF,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Saahdi Coleman appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging an access-to-

courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Brodheim v. Cry, 584 F.3d 1262, 1267 (9th Cir. 2009). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment because Coleman

failed to raise a genuine dispute of material fact as to whether defendant Figueroa

caused Coleman’s injury. See Harper v. City of Los Angeles, 533 F.3d 1010, 1026

(9th Cir. 2008) (in order to sustain a § 1983 claim, the plaintiff must establish that

the defendant’s conduct was the cause-in-fact and proximate cause of the claimed

injury).

      We do not consider issues or arguments not specifically and distinctly raised

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2